Exhibit 10.4

NON-NOTIFICATION

FACTORING AND SECURITY AGREEMENT

Date: May 22, 2007.

Name of Client (“Client”) GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES,
LLC

Client and FCC, LLC, a Florida limited liability company doing business as First
Capital Western Region, LLC (“Factor”), hereby agree to the terms and conditions
set forth in this Non-Notification Factoring and Security Agreement
(“Agreement”):

Section 1. Definitions.

1.1 Defined Terms. Capitalized terms shall have the meanings ascribed to them on
Schedule A.

1.2 Other Referential Provisions.

(a) All terms in this Agreement, the Exhibits and Schedules hereto shall have
the same defined meanings when used in any other Factoring Documents, unless the
context shall require otherwise.

(b) Except as otherwise expressly provided herein, all accounting terms not
specifically defined or specified herein shall have the meanings generally
attributed to such terms under GAAP including, without limitation, applicable
statements and interpretations issued by the Financial Accounting Standards
Board and bulletins, opinions, interpretations and statements issued by the
American Institute of Certified Public Accountants or its committees.

(c) All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders; the singular shall
include the plural, and the plural shall include the singular.

(d) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provisions of this Agreement.

(e) Titles of Articles and Sections in this Agreement are for convenience only,
do not constitute part of this Agreement and neither limit nor amplify the
provisions of this Agreement, and all references in this Agreement to Articles,
Sections, Subsections, paragraphs, clauses, sub clauses, Schedules or Exhibits
shall refer to the corresponding Article, Section, Subsection, paragraph, clause
or subclause of, or Schedule or Exhibit attached to, this Agreement, unless
specific reference is made to the articles, sections or other subdivisions or
divisions of, or to schedules or exhibits to, another document or instrument.

(f) Each definition of or reference to a document in this Agreement shall
include such document as amended, modified, supplemented or restated from time
to time.



--------------------------------------------------------------------------------

(g) Except where specifically restricted, reference to a party to this Agreement
includes that party and its successors and assigns.

(h) Any and all terms used in this Agreement which are defined in the UCC shall
be construed and defined in accordance with the meaning and definition ascribed
to such terms under the UCC, unless otherwise defined herein.

1.3 Exhibits and Schedules. All Exhibits and Schedules attached hereto are
incorporated herein by reference and made a part hereof.

Section 2. Purchase & Sale of Accounts.

2.1 Purchase of Accounts. Factor shall, at its discretion, purchase from Client,
and Client shall sell to Factor, all of Client’s Accounts existing as of the
effective date of this Agreement. From and after the date hereof, immediately
upon the creation of each and every Account of Client, such Account shall be
sold to Factor hereunder. Upon such sale, Factor shall acquire all of Client’s
right, title and interest in and to such Client’s Accounts. Factor shall be the
sole and exclusive owner of such Accounts with full power to collect and
otherwise deal with such Accounts. All Accounts shall be submitted to Factor on
a Schedule of Accounts listing each Account separately. The Schedule of Accounts
shall be in such form as Factor may prescribe from time to time and shall be
signed by an officer or authorized signer of the Client. Client may submit such
Accounts electronically, by facsimile, by mail or other delivery service of
Client’s choosing that is approved by Factor. Any Accounts submitted
electronically shall be submitted in such electronic format as Factor may
require. At the time the Schedule of Accounts is presented, Client shall also
deliver to Factor, if requested by Factor, one copy of an invoice for each
Account together with evidence of shipment, furnishing and/or delivery of the
goods or rendition of service(s).

2.2 Purchase Price.

(a) On the Collection Date applicable to an Account, Factor shall pay to Client
the Purchase Price for such Account, less (i) any Reserve or credit balance that
Factor, in Factor’s sole discretion, determines to hold, (ii) all Obligations or
moneys remitted, paid, or otherwise advanced by Factor to or on behalf of Client
(including any amounts which Client may reasonably be obligated to pay in the
future), (iii) any other charges provided for by this Agreement or otherwise due
Factor by Client, and (iv) any deductions taken by the Customer in connection
with such Account.

(b) No discount, credit, allowance or deduction with respect to any Account
shall be granted or approved by Client to any Customer without the prior written
consent of Factor unless such discount, credit, allowance or deduction is shown
on the face of an invoice at the time such invoice is submitted to Factor.

2.3 Reserve. Factor shall be entitled to withhold a Reserve, and may revise the
Reserve at any time and from time to time if Factor deems it necessary to do so
in order to protect Factor’s interests. Factor may charge against the Reserve
any amount for which Client may be obligated to Factor at any time, whether
under the terms of this Agreement, or otherwise, including but not limited to
the repayment of any Overadvance, any damages suffered by Factor

 

2



--------------------------------------------------------------------------------

as a result of Client’s breach of any provision of Section 6 hereof (whether
intentional or unintentional), any adjustments due, all Obligations and any
attorneys’ fees, costs and disbursements due, provided Factor provides Client
with a timely and full accounting with respect to any such charge against the
Reserve. Client recognizes than the Reserve represents bookkeeping entries only
and not cash funds. It is further agreed that with respect to the balance in the
Reserve, Factor is authorized to withhold without giving prior notice to Client,
such payments and credits otherwise due to Client under the terms of this
Agreement for reasonably anticipated claims or to adequately satisfy reasonably
anticipated obligation(s) Client may owe Factor.

2.4 Commission.

(a) For Factor’s services hereunder, Client shall pay and Factor shall be
entitled to receive a factoring commission equal to one-quarter of one percent
(.25%) of the gross invoice amount of each Account, but in no event less than
$5.00 per invoice or credit memo (“Commission”). The Commission shall be due and
payable to Factor on the date of creation of each Account and shall be
chargeable to Client’s account with Factor.

(b) Factor’s commission is based upon Client’s maximum selling terms of sixty
(60) days. Client will not grant additional dating to any Customer without
Factor’s prior written approval. If Factor approves extended terms or additional
dating, the amount of Commission payable with respect to the Accounts
represented thereby shall be increased by twenty-five percent (25%) for each 30
days, or portion thereof, of extended or additional dating. For example, if
Factor approves extended terms of ninety (90) days on an account, the Commission
on such Account would be increased from 0.25% to 0.3125%.

(c) Subject to Section 10 hereof, the minimum aggregate factoring Commissions
payable under this Agreement for each Contract Year or part thereof shall be
Twenty-Four Thousand and No/100 Dollars ($24,000), which shall be payable at the
rate of Two Thousand and No/100 Dollars ($2,000) per month. To the extent of any
deficiency (after giving effect to Commissions payable under the foregoing
subsections), the difference between the minimum and the amount already charged
shall be chargeable monthly to Client’s account with Factor, or at Factor’s
option, payable by Client within five (5) business days of Factor’s demand
therefore. Notwithstanding anything to the contrary, in the event that the
Commissions charged to Client’s account with Factor or otherwise paid by Client
exceeds $2,000 in any given month, such excess shall be credited to the amount
payable in the next succeeding month (the parties being in agreement that the
intent of this subsection is to ensure a minimum amount of Commissions in each
Contract Year and not each Contract month). Client shall pay the difference
between the minimum Commissions due hereunder for each Contract Year less the
amount of Commissions actually paid to date for such Contract Year prior to the
termination of this Agreement.

Section 3. Advances/Collections.

3.1 Advances. In Factor’s sole discretion, in accordance with the terms of this
Agreement, Factor may from time to time advance to Client up to ninety percent
(90%) of the aggregate Net Invoice Amount of Accounts outstanding at the time
any such advance is made, less: (1) Any such Accounts that are in Dispute;
(2) any such Accounts that are not Approved

 

3



--------------------------------------------------------------------------------

Accounts; (3) the amount of the Reserve and all Obligations; and (4) any
interest, fees and other items, actual or estimated, that are chargeable to the
Reserve; and (5) that portion of Accounts arising from one Customer that exceeds
such aggregate amount limits or concentration levels or limits as Factor may
determine are acceptable from time to time, but only to the extent of such
excess. Any Advance shall be payable on demand and shall bear interest at the
rate set forth in subsection 3.2 below until paid in full. In no event shall the
total principal amount of outstanding advances exceed $5,000,000 and Client
shall, within five (5) business days after Factor’s demand therefore, pay to
Factor any and all amounts necessary to reduce the aggregate outstanding
advances below such limit.

3.2 Interest.

(a) Interest upon the daily net balance of all of Client’s Obligations shall be
payable at a rate equal to the greater of eight percent (8%) per annum or one
percent (1%) above the rate of interest designated by Factor as its Prime Rate,
(which is subject to change). Interest shall be charged to Client’s account with
Factor as of the last day of each month and shall as of such date constitute
Obligations. Any adjustment in the interest rate shall be effective on the next
Business Day after any change in the Prime Rate.

(b) If during any month, a net credit balance exists (i.e., the Reserve or
credit balance exceeds outstanding Accounts), then Factor shall credit Client’s
account as of the last day of each month with interest at a rate equal to six
percent (6%) below the Prime Rate.

(c) In the event that the amount of Obligations outstanding from time to time
during the term of this Agreement exceeds the amount determined pursuant to
subsection 3.1 (the amount of such excess Obligation is hereinafter referred to
as an “Overadvance”) then, in such event and until the Overadvance has been duly
paid to Factor, Client shall pay to Factor a monthly Overadvance accommodation
fee equal to one percent (1%) per month of the average outstanding balance of
such Overadvance during each calendar month, multiplied by a fraction the
numerator of which is the number of calendar days during such month the
Overadvance was in existence, and the denominator of which is thirty (30).
Factor agrees to provide Client with a full and detailed accounting with respect
to any such claimed Overadvances.

(d) All such Interest shall be computed for the actual number of days elapsed on
the basis of a year consisting of 360 days. To the extent permitted by law and
without limiting any other right or remedy of Factor hereunder, whenever there
is a Default under this Agreement, the rate of interest on the Obligations
shall, at the option of Factor, be increased to a default interest rate by
adding five percent (5%) to the interest rate otherwise in effect hereunder.
Factor may charge such default interest rate retroactively beginning on the date
the applicable Default first occurred or existed. Client acknowledges that:
(i) such additional rate is a material inducement to Factor to consider requests
for Advances hereunder; (ii) Factor would not have made the Advances in the
absence of the agreement of Client to pay such additional rate; (iii) such
additional rate represents compensation for increased risk to Factor that it
will not be repaid; and (iv) such rate is not a penalty and represents a
reasonable estimate of (A) the cost to Factor in allocating its resources (both
personnel and financial) to the ongoing review, monitoring, administration and
collection of the Advances and Obligations, and (B) compensation to Factor for
losses that are difficult to ascertain. In the event of termination of this
Agreement by either party hereto, Factor’s entitlement to this charge in the
event of any Default will continue until all Obligations are paid in full.

 

4



--------------------------------------------------------------------------------

(e) IT IS THE INTENTION OF THE PARTIES HERETO THAT AS TO ALL ACCOUNTS, THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL CONSTITUTE A TRUE PURCHASE AND SALE OF
ACCOUNT(S) UNDER § 9-318 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE
STATE OF CALIFORNIA AND AS SUCH, THE CLIENT SHALL HAVE NO LEGAL OR EQUITABLE
INTEREST IN SUCH PROPERTY SOLD. NEVERTHELESS, IN THE EVENT ANY PORTION OF THIS
TRANSACTION IS CHARACTERIZED AS A LOAN, THE PARTIES HERETO INTEND TO CONTRACT IN
STRICT COMPLIANCE WITH APPLICABLE USURY LAW FROM TIME TO TIME IN EFFECT. IN
FURTHERANCE THEREOF SUCH PARTIES STIPULATE AND AGREE THAT NONE OF THE TERMS AND
PROVISIONS CONTAINED IN THIS AGREEMENT SHALL EVER BE CONSTRUED TO CREATE A
CONTRACT TO PAY, FOR THE USE, FORBEARANCE OR DETENTION OF MONEY, INTEREST IN
EXCESS OF THE MAXIMUM RATE (AS HEREINAFTER DEFINED) FROM TIME TO TIME IN EFFECT.
NEITHER CLIENT, ANY PRESENT OR FUTURE GUARANTOR OR ANY OTHER PERSON HEREAFTER
BECOMING LIABLE FOR THE PAYMENT OF THE ADVANCES, SHALL EVER BE LIABLE FOR ANY
OBLIGATION THAT MAY BE CHARACTERIZED AS UNEARNED INTEREST THEREON OR SHALL EVER
BE REQUIRED TO PAY ANY OBLIGATION THAT MAY BE CHARACTERIZED AS INTEREST THEREON
IN EXCESS OF THE MAXIMUM AMOUNT THAT MAY BE LAWFULLY CHARGED UNDER APPLICABLE
LAW FROM TIME TO TIME IN EFFECT, AND THE PROVISIONS OF THIS SECTION SHALL
CONTROL OVER ALL OTHER PROVISIONS OF THIS AGREEMENT WHICH MAY BE IN CONFLICT
THEREWITH. IF ANY INDEBTEDNESS OR OBLIGATION OWED BY CLIENT HEREUNDER IS
DETERMINED TO BE IN EXCESS OF THE LEGAL MAXIMUM, OR FACTOR SHALL OTHERWISE
COLLECT MONEYS WHICH ARE DETERMINED TO CONSTITUTE INTEREST WHICH WOULD OTHERWISE
INCREASE THE INTEREST ON ALL OR ANY PART OF SUCH OBLIGATIONS TO AN AMOUNT IN
EXCESS OF THAT PERMITTED TO BE CHARGED BY APPLICABLE LAW THEN IN EFFECT, THEN
ALL SUCH SUMS DETERMINED TO CONSTITUTE INTEREST IN EXCESS OF SUCH LEGAL LIMIT
SHALL, WITHOUT PENALTY, BE PROMPTLY APPLIED TO REDUCE THE THEN OUTSTANDING
OBLIGATIONS OR, AT FACTOR’S OPTION, RETURNED TO CLIENT OR THE OTHER PAYOR
THEREOF UPON SUCH DETERMINATION. IF AT ANY TIME THE RATE AT WHICH INTEREST IS
PAYABLE HEREUNDER EXCEEDS THE MAXIMUM RATE, THE AMOUNT OUTSTANDING HEREUNDER
SHALL CEASE BEARING INTEREST UNTIL SUCH TIME AS THE TOTAL AMOUNT OF INTEREST
ACCRUED HEREUNDER EQUALS (BUT DOES NOT EXCEED) THE MAXIMUM RATE APPLICABLE
HERETO. AS USED IN THIS SECTION, THE TERM “APPLICABLE LAW” MEANS THE LAWS OF THE
STATE OF CALIFORNIA OR, IF DIFFERENT, THE LAWS OF THE STATE OR TERRITORY IN
WHICH THE CLIENT RESIDES, WHICHEVER LAW ALLOWS THE GREATER RATE OF INTEREST, AS
SUCH LAWS NOW EXIST OR MAY BE CHANGED OR AMENDED OR COME INTO EFFECT IN THE
FUTURE AND THE TERM “MAXIMUM RATE” MEANS THE

 

5



--------------------------------------------------------------------------------

MAXIMUM NONUSURIOUS RATE OF INTEREST THAT FACTOR IS PERMITTED UNDER APPLICABLE
LAW TO CONTRACT FOR, TAKE, CHARGE OR RECEIVE WITH RESPECT TO THE ADVANCES.

3.3 Collections.

(a) Client shall direct all Customers to send payments or collections to such
lockbox as Factor shall direct. Factor shall have the right at any time after
the occurrence of a Default and with or without notice to Client, to notify any
or all Customers or Customers of the assignment of the Accounts to Factor and to
direct such Customers to make payment of all amounts due or to become due to
Client directly to Factor. Client agrees not to change any of such instructions
or to give its Customers different instructions so long as this Agreement shall
remain in effect. To the extent there are no Obligations of Client owed to
Factor hereunder and so long as Client is not in Default, Factor shall be deemed
to have received any such proceeds of Accounts in excess of the amount of such
proceeds to which Factor is entitled as owner of the Accounts as a pure
pass-through for and on account of Client.

(b) Factor, as the sole and absolute owner of the Accounts, shall have the sole
and exclusive power and authority to collect each such Account, through legal
action or otherwise, and Factor may, in its sole discretion, settle, compromise,
or assign (in whole or in part) any of such Accounts, or otherwise exercise, to
the maximum extent permitted by applicable law, any other right now existing or
hereafter arising with respect to any of such Accounts.

(c) Should Client receive payment of all or any portion of any Account, Client
shall immediately notify Factor of the receipt of the payment, hold said payment
in trust for Factor separate and apart from Client’s own property and funds, and
shall deliver said payment to Factor without delay in the identical form in
which received. Should Client receive any check or other payment instrument with
respect to any Account and fail to surrender and deliver to Factor said check or
payment instrument within three (3) business days, Factor shall be entitled to
charge Client a Misdirected Payment Fee to compensate Factor for the additional
administrative expenses that the parties acknowledge are likely to be incurred
as a result of such breach.

(d) In the event any goods, the sale of which gave rise to an Account, are
returned to or repossessed by Client, such goods shall be held by Client in
trust for Factor, separate and apart from Client’s own property and subject to
Factor’s sole direction and control.

Section 4. Collateral.

4.1 Security Interest. In order to secure the payment of all indebtedness and
Obligations of Client to Factor, Client hereby grants to Factor a first priority
security interest in and lien upon all of Client’s right, title and interest in
and to all of Client’s presently existing or hereafter arising Collateral.
Client agrees to comply with all appropriate laws in order to perfect Factor’s
security interest in and to the Collateral and to execute such documents as
Factor may require from time to time. Client authorizes Factor to file at such
times and places as Factor may designate such financing statements,
continuations and amendments thereto as are necessary or desirable to perfect
Factor’s rights in and give notice of Factor’s purchase of the Accounts under
the Uniform Commercial Code in effect in any applicable jurisdiction and
Factor’s security

 

6



--------------------------------------------------------------------------------

interest in the Collateral. Factor may at any time and from time to time file
financing statements, continuation statements and amendments thereto that
describe the Collateral as “all assets” of Client or words of similar effect and
which contain any other information required by Part 5 of Article 9 of the UCC
for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including whether Client is an
organization, the type of organization and any organization identification
number issued to Client. Client agrees to furnish any such information to Factor
promptly upon request. Any such financing statements, continuation statements or
amendments may be signed by Factor on behalf of Client or filed by Factor
without the signature of Client and may be filed at any time in any
jurisdiction. Client acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement naming Client as the debtor and Factor as the secured party
without the prior written consent of Factor, and Client agrees that it shall not
do so without the prior written consent of Factor. Client hereby ratifies any
UCC financing statements previously filed by Factor relating to the Collateral.
Factor shall pay the costs of all filings made by Factor hereunder.

Section 5. Power of Attorney.

5.1 Power of Attorney. Client hereby grants to Factor an irrevocable power of
attorney authorizing and permitting Factor, at its option, without notice to
Client to do any or all of the following: (a) endorse the name of Client on any
checks or other evidences of payment whatsoever that may come into the
possession of Factor regarding Accounts or Collateral, including checks received
by Factor pursuant to Section 9 hereof, (b) receive, open and dispose of any
mail addressed to Client and put Factor’s address on any statements mailed to
Customers, provided, however, Factor shall turn over to Client all such mail not
relating to Accounts or Collateral; (c) pay, settle, compromise, prosecute or
defend any action, claim, conditional waiver and release, or proceeding relating
to Accounts or Collateral; (d) upon the occurrence of a Default, notify in the
name of the Client, the U.S. Post Office to change the address for delivery of
mail addressed to Client to such address as Factor may designate; (e) file any
financing statement deemed necessary or appropriate by Factor to protect
Factor’s interest in and to the Accounts or Collateral, or under any provision
of this Agreement; (f) effect debits to any deposit account or other account
that Client or Client’s principals who have executed a guaranty agreement
maintain at any bank for any sums due to or from the Client under this
Agreement; (g) upon a Default, to prepare and mail all invoices relating to
Accounts; and (h) to take all actions necessary and proper in order to carry out
this Agreement. The authority granted to Factor herein is irrevocable until this
Agreement is terminated and all Obligations are fully satisfied.

Section 6. Client’s Representations, Covenants and Warranties.

6.1 Client’s Representations, Covenants and Warranties. Client, as well as each
of Client’s principals, represent, warrant and covenant to Factor that:

(a) Client is a limited liability company, duly organized, validly existing and
in good standing under the laws of the state of California and is qualified and
authorized to do business and is in good standing in all states in which such
qualification and good standing are necessary or desirable;

 

7



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by Client of this Agreement does not
and will not constitute a violation of any applicable law, violation of Client’s
articles of organization, or any material breach of any other document,
agreement or instrument to which Client is a party or by which Client is bound.
The Agreement is a legal, valid and binding obligation of Client enforceable
against it in accordance with its terms;

(c) Client is the sole owner and holder of all Accounts and there is no security
interest, lien, judgment or other encumbrance in or affecting such Accounts or
any of the other Collateral except as set forth on Schedule 6.1(c) hereof. At
the time of assignment to Factor the Account is a valid, bona fide account,
representing an undisputed indebtedness incurred by the named Customer for goods
actually sold and delivered or for services completely rendered;

(d) Other than those discounts, allowances and deductions set forth on the face
of the invoice at the time it was assigned to Factor, there are and shall be no
set-offs, allowances, discounts, deductions, counterclaims, or disputes with
respect to any Account. Client shall inform Factor, in writing, promptly upon
learning that there exists any Dispute. Client shall accept no returns and shall
grant no allowance or credit to any Customer without prior written notice to
Factor. Client shall submit to Factor credit memos itemized on a separate
Schedule of Accounts for all returns and allowances made during the previous
week. At Factor’s option, Factor may require that Client pay Factor for the
amount of such credit memos, or in Factor’s sole and exclusive discretion,
Factor may agree to accept the Schedule of Accounts and apply same against
Client’s Reserve;

(e) Client’s address, as set forth below its signature line hereto, is Client’s
mailing address, its chief executive office, principal place of business and the
office where all of the books and records concerning the Accounts and/or
Collateral are maintained which shall not be changed without giving thirty
(30) days prior written notice to Factor;

(f) Client shall maintain its books and records in accordance with GAAP and
shall reflect on its books the absolute sale of the Accounts to Factor. Client
shall furnish Factor, upon request, such information and statements, as Factor
shall reasonably require from time to time regarding Client’s business affairs,
financial condition and results of its operations. Without limiting the
generality of the foregoing, Client shall provide Factor, (i) on or prior to the
30th day of each quarter, unaudited financial statements with respect to the
prior Client quarter, (ii) within ninety (90) days after the end of each of
Client’s fiscal year, audited financial statements prepared by a CPA reasonably
acceptable to Factor, and (iii) such other information as Factor may reasonably
request. Client will furnish to Factor upon request a current listing of all
open and unpaid accounts payable and Accounts, and such other items of
information that Factor may deem necessary or appropriate from time to time. All
statements and reports furnished to Factor hereunder shall be prepared and all
financial computations and determinations pursuant hereto shall be made in
accordance with GAAP;

(g) Client has paid and will pay all taxes and governmental charges imposed with
respect to sale of goods and rendition of services and shall furnish to Factor
upon request satisfactory proof of payment and compliance with all federal,
state and local tax requirements;

 

8



--------------------------------------------------------------------------------

(h) Client will promptly notify Factor of (i) the filing of any lawsuit against
Client involving amounts greater than $10,000.00, and (ii) any attachment or any
other legal process levied against Client.

(i) The application made and information delivered by or on behalf of Client in
connection with this Agreement, and the statements made therein are true and
correct in all material respects at the time that this Agreement is executed.
There is no fact which Client has not disclosed to Factor in writing which could
materially adversely affect the properties, business or financial condition of
Client, or any of the Accounts or Collateral, or which is necessary to disclose
in order to keep the foregoing representations and warranties from being
misleading;

(j) In no event shall the funds paid to Client hereunder be used directly or
indirectly for personal, family, household or agricultural purposes;

(k) Client does business under no trade or assumed names except as indicated
below. These names are a tradename and/or tradestyle by which Client will or may
identify and sell certain of its products and under which Client will or may
conduct a portion of its business, and are not an independent corporation or
other legal entity. Factor is hereby authorized to receive, endorse and deposit
any and all checks sent to it in payment of such Accounts including such checks
as are payable to any of the tradestyles or tradenames. Accounts invoiced in the
name of any tradename or tradestyle are subject to all of the terms and
conditions of this Agreement with the same force and effect as if they were in
our corporate name.

Tradenames or Tradestyles:            Great American Group

(l) Any invoice or written communication that is issued by Client to Factor by
facsimile transmission is a duplicate of the original;

(m) Any electronic communication of data, whether by e-mail, tape, disk, or
otherwise that Client remits or causes to be remitted to Factor shall be
authentic and genuine; and

(n) Client does not own, control or exercise dominion over, in any way
whatsoever, the business of any Account or Customer.

(o) Client will not merge or consolidate with any other Person or sell,
transfer, lease, abandon, or otherwise dispose of a substantial portion of
Client’s assets or any of the Collateral or any interest therein without the
prior written consent of Factor, except that, so long as no Default has occurred
and is continuing, Client may sell inventory and replace obsolescent or worn out
equipment and other property in the ordinary course of Client’s business.

(p) Client will not obtain or attempt to obtain from any Person other than
Factor any loans, advances, or other financial accommodations or indebtedness of
any kind, nor will Factor enter into any direct or indirect guaranty of any
obligation of another Person. Client will not permit any of Client’s assets or
any part of the Collateral to be subject to any Lien.

(q) No Distributions. Client will not retire, repurchase or redeem any of the
ownership interest in Client, nor declare or pay any distribution in cash or
other property (other than additional ownership interests) to any owner or
holder of Client’s ownership interest;

 

9



--------------------------------------------------------------------------------

provided, however, that so long as no Default exists Client may make
distributions to its members in an amount not to exceed one hundred percent
(100%) of Client’s net income, determined in accordance with GAAP during any
calendar year.

(r) Loans/Investments. Client will not, without the prior written consent of
Factor, make any loans or advances to or extend any credit to any Person except
(i) the extension of trade credit in the ordinary course of business;
(ii) advances to employees not to exceed an aggregate outstanding amount of
$10,000 at any one time outstanding for all employees and (iii) loans or
advances to affiliated Persons in an amount not to exceed $500,000 in the
aggregate. Client shall not, without the prior written consent of Factor,
purchase, acquire or otherwise invest in any Person except: (A) existing
investments in Client’s subsidiaries; (B) investments in any Person affiliated
with Client (but only to the extent that such investments, together with any
loans or advances to affiliated Persons as allowed under clause (iii) above, do
not exceed $500,000 in the aggregate); (C) direct obligations of the United
States of America maturing within one year from the acquisition thereof;
(D) certificates of deposit issued by, on investment accounts in, banks or
financial institutions having a net worth of not less than $50,000,000; and
(E) commercial paper rated A-1 by Standard & Poor’s Ratings Group or P-1 by
Moody’s Investors Service, Inc. Without limiting the generality of the
foregoing, Client shall not create any new subsidiary.

Section 7. Administration.

7.1 Disputes/Chargebacks. Client shall notify Factor promptly upon the assertion
by a Customer of a Dispute and Factor may charge such Account back to Client.
Client agrees to indemnify and hold Factor harmless from and against any and all
loss, costs and expenses arising out of Disputes, including collection and
reasonable attorneys fees with respect thereto. A chargeback shall not be deemed
a reassignment of an Account and title thereto and to the goods represented
thereby shall remain in Factor until such time as Factor executes a reassignment
of the Account.

7.2 Expenses. Client shall pay all reasonable costs incurred by Factor pursuant
to this Agreement, including without limitation, search and filing fees, on line
access fees, wire and ACH transfer fees, field examination fees (a maximum of
three field examinations per Contract Year as long as no event of default
exists, however, if an event of default exists, Factor may perform more than
three field examinations per Contract Year), reasonable legal fees (including
the allocated cost of internal counsel) for preparation of this Agreement and
any other Factoring Documents and the perfection, preservation and enforcement
of any of Factor’s rights hereunder. Factor shall provide Client with a full and
detailed accounting relating to all expenses charged to Client hereunder.

7.3 Credit Inquiries. Client authorizes Factor to disclose such information as
Factor deems appropriate to persons making credit inquiries about Client,
provided Factor notifies Client prior to any such disclosure.

 

10



--------------------------------------------------------------------------------

Section 8. Accounting Information.

8.1 Accounting Statements. Factor shall provide Client with information on the
Accounts and a monthly reconciliation of the factoring relationship relating to
billing, collection, Advances and account maintenance such as aging, posting,
error resolution and e-mailing or mailing of statements. All of the foregoing
shall be in a format and in such detail, as Factor, in its sole discretion,
deems reasonable and appropriate. Factor’s books and records shall be admissible
in evidence without objection as prima facie evidence of the status of the
Accounts and Reserve between Factor and Client. Each statement, report, or
accounting rendered or issued by Factor to Client shall be deemed conclusively
accurate and binding on Client unless within thirty (30) days after the date of
issuance Client notifies Factor to the contrary pursuant to Section 11 hereof,
setting forth with specificity the reasons why Client believes such statement,
report, or accounting is inaccurate, as well as what Client believes to be
correct amount(s) therefore. If the Client gives notice of its disagreement with
Factor’s statement, all matters in such statement that are not objected to in
Client’s notice shall be deemed conclusively accurate and binding on Client.
Client’s failure to receive any monthly statement shall not relieve it of the
responsibility to request such statement and Client’s failure to do so shall
nonetheless bind Client to whatever Factor’s records would have reported.

8.2 Inspections. Factor shall have the right, during business hours and upon
telephone notice to Client, at Client’s expense, to visit and inspect Client’s
books and records, and, at Client’s expense, to make and take away copies of
Client’s books and records.

Section 9. Defaults and Remedies.

9.1 Default. A Default shall be deemed to have occurred hereunder upon the
happening of one or more of the following: (a) after a ten (10) day cure period,
Client shall fail to pay as and when due any amount owed to Factor; (b) after a
twenty (20) day cure period, any Obligor shall breach any covenant, warranty or
representation set forth herein or in any Factoring Document or same shall be
untrue when made; (c) any Obligor becomes insolvent in that its debts are
greater than the fair value of its assets or it is unable to pay its debts as
they mature, or it admits in writing that it is insolvent or unable to pay its
debts, makes an assignment for the benefit of creditors, makes a conveyance
fraudulent as to creditors under any state or federal law, or a proceeding is
instituted by or against any Obligor alleging that such Obligor is insolvent or
unable to pay debts as they mature, or a involuntary petition under any
provision of Title 11 of the United States Code, as amended, or any state
insolvency proceeding is filed by or against any Obligor and is not dismissed
within thirty (30) days; (d) any involuntary lien, garnishment, attachment or
the like shall be issued against or shall attach to the Accounts, the Collateral
or any portion thereof and the same is not released within ten (10) days;
(e) any Obligor suffers the entry against it for a final judgment for the
payment of money in excess of $10,000.00, unless the same is discharged within
thirty (30) days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such periods and a stay of
execution pending such appeal is obtained; (f) any report, certificate,
schedule, financial statement, profit and loss statement or other statement
furnished by Client, or by any Obligor or other person on behalf of Client, to
Factor is not true and correct in any material respect; (g) Client shall have a
federal or state tax lien filed against any of its properties, or shall fail to
pay any federal or state tax when due, or shall fail to file any federal or
state tax form as and when due after a twenty

 

11



--------------------------------------------------------------------------------

(20) day cure period; (h) a material adverse change shall have occurred in
Client’s financial condition, business operations; (i) any suspension of the
operation of Obligor’s present business; (j) death of any Obligor who was a
natural person, or death or withdrawal of any partner of any Obligor that is a
partnership, or dissolution, merger, or consolidation of any Obligor that is a
corporation, partnership or limited liability company; (k) transfer of a
substantial part (determined by market value) of the property of any Obligor
without Factor’s prior written consent; (1) sale, transfer or exchange, either
directly or indirectly, of a controlling equity ownership interest of any
Obligor; (m) termination, unenforceability or withdrawal of any guaranty for the
Obligations (other than a termination or release of such guaranty by Factor), or
failure of any Obligor to perform any of its obligations under such a guaranty
or assertion by any Obligor that it has no liability or obligation under such a
guaranty, or (n) Factor shall reasonably deem itself insecure with respect to
its interest in the Collateral or prospects for repayment.

9.2 Remedies.

(a) Upon a Default, Factor may, without demand or notice to Client, exercise all
rights and remedies available to it under this Agreement, under the UCC or
otherwise, including without limitation, terminating this Agreement and
declaring all Obligations immediately due and payable provided, however, in the
event of a Default described under clause (c) of Section 9.1, such termination
and acceleration shall automatically occur without any notice, demand or
presentment of any kind.

(b) Without notice to or demand upon Client or any other Person, Factor may make
such payments and do such acts as Factor considers necessary or reasonable to
protect its security interest in the Collateral. Client authorizes Factor to
enter each premises where any Collateral is located, take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest
or compromise any lien which in Factor’s opinion appears to be prior or superior
to its security interest and to pay all expenses incurred in connection
therewith. Factor may ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale and sell the Collateral. Any such sale may
be either a public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms. It is not necessary that the Collateral be
present at any such sale.

(c) Factor shall be entitled to any form of equitable relief that may be
appropriate without having to establish that any remedy at law is inadequate or
other grounds. Factor shall be entitled to freeze, debit and/or effect a set-off
against any fund or account Client may maintain with any bank. In the event
Factor deems it necessary to seek equitable relief, including, but not limited
to, injunctive or receivership remedies, as a result of a Default, Client waives
any requirement that Factor post or otherwise obtain or procure any bond.
Alternatively, in the event Factor, in its sole and exclusive discretion,
desires to procure and post a bond, Factor may procure and file with the court a
bond in an amount up to and not greater than $10,000.00 notwithstanding any
common or statutory law requirement to the contrary. Upon Factor’s posting of
such bond it shall be entitled to all benefits as if such bond was posted in
compliance with state law. Client waives any right it may be entitled to,
including an award of attorney’s fees or costs, in the event any equitable
relief sought by and awarded to Factor is thereafter, for whatever reason(s),
vacated, dissolved or reversed. All judgments shall bear interest at the lesser
of (i) the highest rate allowed by law or (ii) the greater of (x) the rate
applicable pursuant to

 

12



--------------------------------------------------------------------------------

section 3.2 (d) or (y) 18% per annum. All judgments shall bear interest at the
lesser of (i) the highest rate allowed by law, or (ii) the greater of (x) the
rate applicable pursuant to section 3.2(d) or (y) 18% per annum.

9.3 Cumulative Rights; Waivers. The occurrence of any Event of Default shall
entitle Factor to all of the default rights and remedies (without limiting the
other rights and remedies exercisable by Factor either prior or subsequent to a
Default) as available to a Secured Party under the Uniform Commercial Code in
effect in any applicable jurisdiction. All rights, remedies and powers granted
to Factor in this Agreement, or in any other instrument or agreement given by
Client to Factor or otherwise available to Factor in equity or at law, are
cumulative and may be exercised singularly or concurrently with such other
rights as Factor may have. These rights may be exercised from time to time as to
all or any part of the Accounts hereunder or the Collateral as Factor in its
discretion may determine. In the event that any part of this transaction between
Client and Factor is construed to be a loan from Factor to Client, any advances
or payments made as the Purchase Price for all Accounts shall be secured by the
Accounts and the Collateral. Factor may not be held to have waived its rights
and remedies unless the waiver is in writing and signed by Factor. A waiver by
Factor of a right, remedy or default under this Agreement on one occasion is not
a waiver of any right, remedy or default on any subsequent occasion. No exercise
by Factor of one right or remedy shall be deemed an election, and no waiver by
Factor of any default on Borrower’s part shall be deemed a continuing waiver. No
delay by Factor shall constitute a waiver, election or acquiescence by it.

9.4 Liquidation Success Premium. If Client ceases operating as a going concern
or otherwise liquidates or ceases operations (“Client Liquidation”) and Factor
shall receive collections or other repayments in excess of the Obligations due
hereunder at the time of the Default arising as a result of Client’s
Liquidation, Client shall pay to Factor a liquidation success premium equal to
15% of the balance of the Obligations at the time of the Default arising from
Client’s Liquidation.

Section 10. Term.

10.1 Term. The Original Term of this Agreement shall be from the date hereof
until May     , 2009, (the “Original Term”) provided that this Agreement shall
be extended automatically for an additional one (1) year terms unless written
notice of termination is given by Client to Factor at least sixty (60) days, but
not more than ninety (90) days, prior to the end of the Original Term or any
extension thereof. Notwithstanding anything herein to the contrary, Factor may
terminate this Agreement (i) at any time after the occurrence of a Default, or
(ii) upon ninety (90) days written notice, provided however, that if Factor
terminates this Agreement prior to the end of the Original Term other than upon
the occurrence of a Default, Client shall not be obligated to pay any
Termination Fee. Prior to any termination of this Agreement becoming effective,
Client shall pay any minimum annual Commission that remains unpaid for the
Contract Year in which this Agreement is terminated (the “Termination Fee”);
provided, however, that if Factor terminates this Agreement prior to the end of
the Term (as the same may be extended) other than upon the occurrence of a
Default, Client shall not be obligated to pay any Termination Fee.
Notwithstanding payment in full of all Obligations by Client, any such notice of
termination is conditioned on Client’s delivery, to Factor, of a general release
in a form reasonably satisfactory to Factor. Client understands that this
provision constitutes a

 

13



--------------------------------------------------------------------------------

waiver of its rights under § 9-513 of the UCC. Factor shall not be required to
record any terminations or satisfactions of any of Factor’s liens on the
Collateral unless and until Client has executed and delivered to Factor said
general release and Client shall have no authority to do so without Factor’s
express written consent. Any termination of this Agreement shall not affect
Factor’s security interest in the Collateral and Factor’s ownership of the
Accounts, and this Agreement shall continue to be effective, until all
transactions entered into and Obligations incurred hereunder have been completed
and satisfied in full. The indemnification provisions of this Agreement shall
survive the termination of this Agreement. All Obligations shall be immediately
due and payable in full upon termination of this Agreement.

Section 11. Notices. Any notice or communication with respect to this Agreement
shall be given in writing, sent by (i) personal delivery, or (ii) overnight
delivery service with proof of delivery, or (iii) United States mail,
first-class with postage prepaid, or registered or certified mail, or
(iv) prepaid telegram, telex, or telecopy, addressed to each party hereto at its
address and to the attention of the person listed as set forth below the
signatures of the parties to this Agreement. Any such notice or communication
shall be deemed to have been given either at the time of personal delivery or,
in the case of overnight delivery service or telecopy, on the next business day
at the receiving location or in the case of mail, upon receipt.

Section 12. Attorney’s Fees. Client agrees to reimburse Factor upon demand for
all reasonable attorney’s fees, court costs and other expenses incurred by
Factor in the preparation, negotiation and enforcement of this Agreement and
protecting or enforcing its interest in the Accounts or the Collateral, or in
the representation of Factor in connection with any bankruptcy case or
insolvency proceeding involving Client, the Collateral, or any Accounts
including any defense of any Avoidance Claims (except to the extent related to
Approved Accounts where no Dispute exists). Client hereby agrees to pay such
fees, costs and expenses and Factor shall also have the right to charge the
Reserve therefore. Notwithstanding the existence of any law, statute or rule, in
any jurisdiction which may provide Client with a right to attorney’s fees or
costs, Client hereby waives any and all rights to hereafter seek attorney’s fees
or costs hereunder and Client agrees that Factor exclusively shall be entitled
to indemnification and recovery of any and all attorney’s fees or costs in
respect to any litigation based hereon, arising out of, or related hereto,
whether under, or in connection with, this and/or any agreement executed in
conjunction herewith, or any course of conduct, course of dealing, statements
(whether verbal or written) or actions of either party.

Section 13. Indemnity. Client hereby indemnifies and agrees to hold harmless and
defend Factor from and against any and all claims, judgments, liabilities, fees
and expenses (including reasonable attorney’s fees) (“Damages”) which may be
imposed upon, threatened or asserted against Factor at any time and from time to
time in any way connected with this Agreement or the Collateral. The foregoing
indemnification shall apply whether or not such Damages are in any way or to any
extent owed, in whole or in part, under any claim or theory of strict liability,
or are caused, in whole or in part, by any negligent act or omission of Factor.

Section 14. Severability. Each and every provision, condition, covenant and
representation contained in this Agreement is, and shall be construed to be, a
separate and independent covenant and agreement. If any term or provision of
this Agreement shall to any extent be invalid or unenforceable, the remainder of
the Agreement shall not be affected thereby.

 

14



--------------------------------------------------------------------------------

Section 15. Parties in Interest. All grants, covenants and agreements contained
in this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns; provided, however, that Client may not
delegate or assign any of its duties or obligations under this Agreement without
the prior written consent of Factor. Notwithstanding anything herein to the
contrary, the Factor may, without consent of the Client, grant a security
interest in, sell or assign, grant or sell participations in or otherwise
transfer all or any portion of its rights and obligations hereunder to one or
more Persons.

Section 16. Governing Law; Submission to Process and Venue. This Agreement shall
be deemed a contract made under the laws of the State of California and shall be
construed and enforced in accordance with and governed by the internal laws of
the State of California, without reference to the rules thereof relating to
conflicts of law. Client hereby irrevocably submits itself to the exclusive
jurisdiction of the state and federal courts located in the county of Los
Angeles, California, and agrees and consents that service of process may be made
upon it in any legal proceeding relating to this Agreement, the purchase of
Accounts or any other relationship between Factor and Client by any means
allowed under state or federal law. Client hereby waives and agrees not to
assert, by way of motion, as a defense or otherwise, that any such proceeding,
is brought in any inconvenient forum or that the venue thereof is improper.

Section 17. Complete Agreement. This Agreement, the written documents executed
pursuant to this Agreement, if any, and the acknowledgment delivered in
connection herewith set forth the entire understanding and agreement of the
parties hereto with respect to the transactions contemplated herein and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. No modification or amendment of or supplement to this
Agreement shall be valid or effective unless the same is in writing and signed
by the party against whom it is sought to be enforced.

Section 18. Miscellaneous.

(a) Client acknowledges that there is no, and it will not seek or attempt to
establish any, fiduciary relationship between Factor and Client, and Client
waives any right to assert, now or in the future, the existence or creation of
any fiduciary relationship between Factor and Client in any action or proceeding
(whether by way of claim, counterclaim, crossclaim or otherwise) for damages.

(b) This Agreement shall be deemed to be one of financial accommodation and not
assumable by any debtor, trustee or debtor-in-possession in any bankruptcy
proceeding without Factor’s express written consent and may be suspended in the
event a petition in bankruptcy is filed by or against Client.

(c) In the event Client’s principals, officers or directors form a new entity,
whether corporate, partnership, limited liability company or otherwise, similar
to that of Client during the term of this Agreement, such entity shall be deemed
to have expressly assumed the obligations due Factor by Client under this
Agreement. Upon the formation of any such entity, Factor shall be deemed to have
been granted an irrevocable power of attorney with authority to file, on behalf
of the newly formed successor business, a new UCC-1 or UCC-3 financing statement
with the appropriate secretary of state or UCC filing office. Factor shall be
held harmless and be relieved

 

15



--------------------------------------------------------------------------------

of any liability resulting from the filing of a financing statement or the
resulting perfection of a lien in any of the successor entity’s assets. In
addition, Factor shall have the right to notify the successor entity’s Customers
of Factor’s lien rights, its right to collect all Accounts, and to notify any
new factor or lender who has sought to procure a competing lien of Factor’s
right is in such successor entity’s assets.

(d) Client expressly authorizes Factor to access the systems of and/or
communicate with any shipping or trucking company in order to obtain or verify
tracking, shipment or delivery status of any goods regarding an Account.

(e) Client’s principal(s) acknowledge that the duty to accurately complete each
Schedule of Accounts is critical to this Agreement and as such all obligations
with respect thereto are non-delegable. Each of Client’s principal(s)
acknowledge that he/she shall remain fully responsible for the accuracy of each
Schedule of Accounts delivered to Factor regardless of who is delegated the
responsibility to prepare and/or complete such Schedule of Accounts.

(f) Client shall indemnify Factor from any loss arising out of the assertion of
any Avoidance Claim. Client shall notify Factor within two business days of it
becoming aware of the assertion of an Avoidance Claim.

(g) Client agrees to execute any and all forms (i.e., Forms 8821 and/or 2848)
that Factor may require in order to enable Factor to obtain and receive tax
information issued by the Department of the Treasury, Internal Revenue Service,
or receive refund checks.

(h) The Client shall make each payment required hereunder, and/or under any
instrument delivered hereunder, without setoff, deduction or counterclaim.

Section 19. Waiver of Jury Trial, Punitive and Consequential Damages, Etc.
CLIENT AND FACTOR HEREBY (A) IRREVOCABLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR ASSOCIATED HEREWITH; (B) CLIENT IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES AND CLIENT
HEREBY RELEASES AND EXCULPATES FACTOR, ITS OFFICERS, EMPLOYEES AND DESIGNEES,
FROM ANY LIABILITY ARISING FROM ANY ACTS UNDER THIS AGREEMENT OR IN FURTHERANCE
THEREOF WHETHER OF OMISSION OR COMMISSION, AND WHETHER BASED UPON ANY ERROR OF
JUDGMENT OR MISTAKE OF LAW OR FACT, EXCEPT FOR WILLFUL MISCONDUCT; (C) AND
CLIENT CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS; AND (D) CLIENT ACKNOWLEDGES THAT FACTOR HAS BEEN INDUCED TO ENTER INTO
THIS

 

16



--------------------------------------------------------------------------------

AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, IN PART, AS A RESULT OF THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.

 

17



--------------------------------------------------------------------------------

In Witness Whereof, the parties have set their hands and seals on the day and
year first hereinabove written.

 

FCC, LLC, a Florida limited liability company doing business as First Capital
Western Region, LLC By:  

/s/ James L. Morrison

Name:   James L. Morrison Title:   President, Western Region

700 S. Flower Street

Suite 2325

Los Angeles, CA 90017

Attention: James L. Morrison



--------------------------------------------------------------------------------

GREAT AMERICAN GROUP ADVISORY & VALUATION SERVICES, LLC By:  

/s/ Lester M. Friedman

Name:   Lester Friedman Title:   Manager/Chief Executive Officer

6330 Variel Avenue, Suite 100

Woodland Hills, California 91367

Attention: Lester Friedman

STATE OF CALIFORNIA)

COUNTY OF LOS ANGELES)

I HEREBY CERTIFY that on this day personally appeared before me, officers duly
authorized to administer oaths and take acknowledgements, Lester Friedman, as
Manager/Chief Executive Officer of Great American Group Advisory & Valuation
Services, LLC, a California limited liability company, who has produced the
following identification:                                          or (X) who is
personally known to me, and who acknowledged before me that he executed the same
for the purposes therein expressed, as the act and deed of said limited
liability company.

WITNESS my hand and official seal in the County and State last aforesaid on this
7th day of May, 2007.

 

/s/ Mark R. Raphael

Notary Public, State of California

My Commission Expires: 3/26/10

(SEAL)



--------------------------------------------------------------------------------

SCHEDULE “A”

Definitions

“Account(s)” means (i) all “accounts” as defined in the UCC, whether presently
existing or hereafter arising due to Client, and (ii) all presently existing or
hereafter arising accounts receivable due to Client (including medical and
health-care-insurance receivables), book debts, notes, drafts and acceptances
and other forms of obligations or rights to payment of a monetary obligation now
or hereafter owing to Client, whether arising from the sale or lease of goods or
the rendition of services by Client (including any obligation that might be
characterized as an account, contract right, general intangible or chattel paper
under the UCC), all of Client’s rights in, to and under all purchase orders now
or hereafter received by Client for goods and services, all proceeds from the
sale of inventory, all monies due or to become due to Client under all contracts
for the sale or lease of goods or the rendition of services by Client (whether
or not yet earned by performance) (including the right to receive the proceeds
of said purchase orders and contracts), all collateral security and guarantees
of any kind given by any obligor with respect to any of the foregoing, and all
goods returned to or reclaimed by Client that correspond to any of the foregoing
and all proceeds of the foregoing.

“Advance” means amounts advanced by Factor to or for the benefit of the Client
under this Agreement or otherwise, including amounts charged to Client’s account
with Factor which are used to pay interest, expenses, fees, commissions, to
reimburse Factor for amounts paid by it on behalf of Client or to protect
Factor’s rights and interests hereunder including, without limitation, ownership
of the Accounts and its security interest in Collateral, and any other items
payable by Client to Factor under this Agreement or the Factoring Documents.

“Agreement” means this Agreement, including the Exhibits and any Schedules
hereto, and all amendments, modifications and supplements hereto and thereto and
restatements hereof and thereof.

“Approved Account” means an Account representing a sale to a Customer within the
terms of a Credit Line established for such Customer on Client’s normal selling
terms. “Credit Line” is not defined.

“Avoidance Claim” means any claim that any payment received by Factor from or
for the account of an Account Debtor is avoidable under the federal Bankruptcy
Code or any other debtor relief statute.

“Chattel Paper” means (i) all “chattel paper” as defined in the UCC, and (ii) a
record or records that evidence both a monetary obligation and a security
interest in specific goods, a security interest in specific goods and software
used in the goods, a security interest in specific goods and license of software
used in the goods, a lease of specific goods, or a lease of specific goods and
license of software used in the goods.

“Collateral” means and includes all of Client’s right, title and interest in and
to all of Client’s property, whether real or personal, tangible or intangible,
now owned or existing or

 

A-1



--------------------------------------------------------------------------------

hereafter acquired or arising and wherever located, including all of the
following: (a) Accounts, (b) Chattel Paper, (c) Deposit Accounts, (d) Documents,
(e) General Intangibles (including but not limited to all files, correspondence,
computer programs, tapes, disks and related data processing software which
contain information identifying or pertaining to any of the Collateral or any
Customer or showing the amounts thereof or payments thereon or otherwise
necessary or helpful in the realization thereon or the collection thereof),
(f) Instruments, (g) Letters of Credit and Letter of Credit Rights,
(h) Negotiable Collateral, (i) the Reserve, (j) all Supporting Obligations, and
(k) all proceeds and products of the foregoing.

“Collection Date” means (a) for payments received by Factor in payment of
Accounts, the date a check, draft or other item representing payment on an
invoice is posted to Factor’s account plus three (3) business days.

“Contract Year” means the twelve month period ending on the date that is twelve
months after the effective date of this Agreement and the twelve month period
ending on each annual anniversary thereof

“Customer” means any Person who is obligated on an Account, Chattel Paper or
General Intangible.

“Default” means any of the events specified in Section 9 of this Agreement that,
with the passage of time or giving of notice or both, would constitute a
Default.

“Deposit Account” means (i) all “deposit accounts” as defined in the UCC, and
(ii) any demand, time, savings, passbook or like account maintained with a bank,
savings and loan association, credit union, trust company or like organization,
other than an account evidenced by a certificate of deposit that is an
instrument under the UCC.

“Dispute or Disputed Account” means any claim, whether or not provable, bona
fide, or with or without support, made by an Customer as a basis for refusing to
pay an Account, either in whole or in part, including, but not limited to, any
contract dispute, charge back, credit, right to return goods, or other matter
which diminishes or may diminish the dollar amount or timely collection of such
Account.

“Documents” means a document of title or a receipt of the type described in
UCC 7-201(2).

“Factoring Documents” means, collectively, this Agreement and any other
agreements, instruments, certificates or other documents entered into in
connection with this Agreement, including collateral documents, letter of credit
agreements, riders covering inventory or other loans, security agreements,
pledges, guaranties, validity guaranties, mortgages, deeds of trust, assignments
and subordination agreements, and any other agreement executed by Client, any
guarantor or any affiliate of Client or any guarantor pursuant hereto or in
connection herewith.

“Financing Statement” means each Uniform Commercial Code financing statement
naming the Factor as purchaser/secured party and the Client as Client/debtor, in
connection with this Agreement.

 

A-2



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practices of the Person referred to.

“General Intangible” means (i) all “general intangibles” as defined in the UCC,
and (ii) all of Client’s present and future general intangibles and all other
presently owned or hereafter acquired intangible personal property of Client
(including payment intangibles and any and all choses or things in action,
goodwill, patents and patent applications, tradenames, servicemarks, trademarks
and trademark applications, copyrights, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, licenses and
rights under any licensing agreement, route lists, infringement claims,
software, computer programs, computer discs, computer tapes, literature,
reports, catalogs, deposit accounts, tax refunds and tax refund claims) other
than goods, Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments,
Letters of Credit or Letter of Credit Rights, but specifically including all of
Client’s books and records.

“Instrument” means (i) all “instruments” as defined in the UCC, and (ii) a
negotiable instruments or any other writings that evidence a right to the
payment of a monetary obligation, is not itself a security agreement or lease,
and is of a type that in ordinary course of business is transferred by delivery
with any necessary endorsement or assignment. The term does not include
(i) investment property, (ii) Letters of Credit, or (iii) writings that evidence
a right to payment arising out of the use of a credit or charge card or
information contained on or for us with the card.

“Ledger Debt” means any debt, liability or obligation now or hereafter owing by
Client to others, including any present or future client of Factor, which Factor
may have obtained or may obtain by purchase, assignment, negotiation, discount,
participation or otherwise.

“Letter of Credit” means a commercial or stand-by letter of credit issued by or
on behalf of or for the benefit of Client.

“Letter of Credit Right” means (i) “letter of credit right” as defined in the
UCC, and (ii) a right to payment or performance under a Letter of Credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance. The term does not include the right of a beneficiary to
demand payment or performance under a Letter of Credit.

“Misdirected Payment Fee” means fifteen percent (15%) of the amount of any
payment on account of an Account which has been received by Client and not
delivered in kind to Factor within two (2) business days following the date of
receipt by Client.

“Negotiable Collateral” means all of Client’s present and future letters of
credit, advises of credit, notes, drafts, instruments, and documents, including,
without limitation, bills of lading, leases, and chattel paper, and Client’s
books and records relating to any of the foregoing.

“Net Invoice Amount” means the invoice amount of the Account, less returns
(whenever made), all selling discounts (at Factor’s option, calculated on
shortest terms), and credits or deductions of any kind allowed or granted to or
taken by the Customer at any time.

 

A-3



--------------------------------------------------------------------------------

“Obligations” means all present and future obligations owing by Client to
Factor, including interest thereon, whether or not for the payment of money,
whether or not evidenced by any note or other instrument, whether direct or
indirect, absolute or contingent, due or to become due, joint or several,
primary or secondary, liquidated or unliquidated, secured or unsecured, original
or renewed or extended, whether presently contemplated or not, regardless of how
the same arise, or by what instrument, agreement or book account they may be
evidenced, or whether evidenced by any instrument, agreement or book account,
whether arising before, during or after the commencement of any federal
Bankruptcy Case in which Client is a debtor, including but not limited to
Advances, Ledger Debt, fees and expenses, obligations arising pursuant to
guaranties, Letters of Credit or acceptance transactions or any other financial
accommodations or agreements between Client and Factor.

“Obligor” means Client and any other Person primarily or secondarily, directly
or indirectly, liable on any of the Obligations, including, but not limited to,
any guarantor thereof (individually an “Obligor” and collectively, the
“Obligors”),

“Original Term” means the term of this Agreement as reflected in section 15
hereof and “Term” means the Original Term and any extensions thereof.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or unincorporated organization or a government
or any agency or political subdivision thereof

“Prime Rate” means at any time, the rate of interest noted in The Wall Street
Journal, Money Rates section, as the “Prime Rate” (currently defined as the base
rate on corporate loans posted by at least 75% of the nation’s thirty
(30) largest banks). In the event that The Wall Street Journal quotes more than
one rate, or a range of rates, as the Prime Rate, then the Prime Rate shall mean
the average of the quoted rates. In the event that The Wall Street Journal
ceases to publish a Prime Rate, then the Prime Rate shall be the average of the
three (3) largest U.S. money center commercial banks, as determined by Factor.
The “Prime Rate” may not be the lowest or best rate at which Factor calculates
interest or extends credit.

“Purchase Price” means the Net Invoice Amount less Factor’s factoring
Commission.

“Reserve” means a bookkeeping account on the books of the Factor representing an
unpaid portion of the Purchase Price and such other amounts as Factor deems
advisable as security for the payment and performance by Client of its
Obligation hereunder.

“Schedule of Accounts” means a form supplied by Factor from time to time wherein
Client lists all Accounts.

“Security Interest” means the right, title and interest in and to and liens of
Factor on and in the Collateral.

“Supporting Obligation” means (i) a “supporting obligation” as defined in the
UCC, and (ii) a Letter of Credit Right or secondary obligation that supports the
payment or performance of an Account, Chattel paper, a Document, a General
Intangible, an Instrument, or investment property.

 

A-4



--------------------------------------------------------------------------------

“Termination Fee” means the fee payable to Factor Client pursuant to Section 10
hereof.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of California.

 

A-5